MEMORANDUM **
Lianhua Dong, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his motion to reopen removal proceedings conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002), we deny in part and dismiss in part the petition for review.
The IJ did not abuse his discretion in denying the motion to reopen because the evidence Dong submitted was insufficient to establish “exceptional circumstances.” 8 U.S.C. § 1229a(e)(l); see, e.g., Celis-Castellano, 298 F.3d at 891.
We lack jurisdiction to review Dong’s remaining contentions because he failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.